                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 1 of 11 Page ID #:104



                             1   Nathan Fransen, SBN 242867
                                 FRANSEN AND MOLINARO, LLP
                             2   4160 Temescal Canyon Rd., Suite 306
                                 Corona, CA 92883
                             3   Telephone: (951) 520-9684
                                 Fax: (951) 277-7598
                             4   nathan@fmattorney.com
                             5   Attorneys for Defendants
                                 DAVE JOHNSON AND TRISHA JOHNSON
                             6
                             7
                             8                     UNITED STATES DISTRICT COURT
                             9       CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                            10
                            11   ICON INTERNET MEDIA, INC., a                    Case No. 8:19-CV-01579-JVS-DFM
                                                                    )
4160 TEMESCAL CANYON #306




                                 California corporation,
 FRANSEN & MOLINARO, LLP




                            12                                      )            Hon. Judge James V. Selna
     CORONA, CA 92883
     TEL. (951)520-9684




                                           Plaintiff,               )
                            13
                                                                    )
                                 v.
                            14                                      )            NOTICE OF MOTION AND
                                 DAVE JOHNSON, an individual;       )            MOTION TO SET ASIDE ENTRY
                            15   TRISHA JOHNSON, an individual; and )
                                 DOES 1 through 10, inclusive                    OF DEFAULT PURSUANT TO
                            16                                      )            FRCP § 60(b)(1) and FRCP § 55(c)
                                           Defendants.              )
                            17
                                                                    )
                            18                                      )            Date: January 27, 2020
                            19                                      )            Time: 1:30 p.m.
                                                                    )            Ctrm: 10C
                            20                                      )
                            21                                      )            [Filed concurrently with
                                                                    )            Declaration of Nathan Fransen;
                            22                                      )            Proposed Order]
                            23                                      )
                                                                    )
                            24
                            25
                            26
                            27
                            28
                            29
                                                     Notice of Motion To Set Aside Entry of Default
                            30                     (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                         Page 1
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 2 of 11 Page ID #:105



                             1         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD
                             2   HEREIN:
                             3         PLEASE TAKE NOTICE that on January 27, 2020 at 1:30 p.m., in
                             4   Courtroom 10C of the above-entitled Court, located in the United States Courthouse
                             5   located at 411 West 4th Street, Santa Ana California 92701-4516, Defendant Dave
                             6   Johnson and Defendant Trisha Johnson (joinly “Defendants”) will and herebo do

                             7
                                 move for an Order to set aside the Entry of Default filed by Plaintiff as to
                                 Defendants pursuant to Federal Rules of Civil Procedure, Section 60(b)(1) and
                             8
                                 Section 55(c), on the following grounds:
                             9
                            10
                                       The default was based on excusable neglect as provided for in Section
                            11
                                       60(b)(1) and good cause exists for the setting aside of the entry of default
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12
                                       based on Rule 55(c).
     CORONA, CA 92883
     TEL. (951)520-9684




                            13
                            14
                                       This Motion is based on this Notice of Motion, the Memorandum of Points
                            15
                                 and Authorities, the Declaration of Nathan Fransen, and all other pleadings and
                            16
                                 records on file in this action, as well as such oral evidence as may be presented at
                            17
                                 the hearing on this Motion.
                            18
                            19         This motion is made following the conference of counsel pursuant to L.R. 7-3
                            20   which took place on December 19, 2019.
                            21
                            22                                             FRANSEN & MOLINARO, LLP
                            23
                            24   Dated: December 30, 2019                  /s/ Nathan Fransen
                                                                           Nathan Fransen,
                            25                                             Attorney for Dave Johnson and
                            26                                             Trisha Johnson
                            27
                            28
                            29
                                                        Notice of Motion To Set Aside Entry of Default
                            30                        (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                            Page 2
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 3 of 11 Page ID #:106



                             1                 MEMORANDUM OF POINTS AND AUTHORITIES
                             2           Defendant Dave Johnson and Defendant Trisha Johnson (hereafter
                             3   collectively “Defendants”) herein seek an Order setting aside an entry of default by
                             4   clerk against Defendants entered on December 12, 2019 (Doc No. 24 and 25). The
                             5   entry of default was requested by Plaintiff Icon Internet Media, Inc. (“Plaintiff”), on
                             6   December 11, 2019 (Doc No. 22 and 23).
                             7      I.     INTRODUCTION AND FACTUAL BACKGROUND
                             8      On August 15, 2019, Plaintiff initiated this case by filing a Complaint for
                             9   Damages. (Fransen Decl. ¶ 2, Exh. 1). After becoming aware of this matter, though
                            10   not yet served, Defendants retained attorney Nathan Fransen to represent them.
                            11   (Fransen Decl. ¶ 2). On October 11, 2019, attorney Fransen sent a letter via email to
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12   Plaintiff’s counsel, advising of his representation. (Fransen Decl. ¶ 3, Exh. 2). On
     CORONA, CA 92883
     TEL. (951)520-9684




                            13   October 11, 2019 at 6:04 p.m., Plaintiff’s counsel sent an email to Fransen which
                            14   included copies of the lawsuit and notice and acknowledgements for the Defendants.
                            15   (Fransen Decl. ¶ 4, Exh. 3). As this was sent Friday evening, it was not reviewed by
                            16   Fransen until Monday, October 14, 2019. (Fransen Decl. ¶ 4). On October 16, 2019,
                            17   Fransen received the physical notice and acknowledgements and signed them and
                            18   returned them to Plaintiff’s counsel. (Fransen Decl. ¶ 5).
                            19      Fransen and JR Dimuzio, counsel for Plaintiff, exchanged emails and telephone
                            20   calls concerning this case in the ensuing weeks after service was effectuated.
                            21   (Fransen Decl. ¶ 6). Fransen prepared Answers for Defendants and had calendared
                            22   to file them on December 13, 2019, which coincided with his return from a personal
                            23   vacation. (Fransen Decl. ¶ 8-9). Fransen mistakenly used the date he received the
                            24   Notice and Acknowdgements as the deadline, rather than the mailing date reflected
                            25   on the Notice of October 11, 2019. (Fransen Decl. ¶ 8).
                            26      On December 13, 2019, after discoverying the entry of defaults, Fransen
                            27   immediately contacted Plaintiff’s counsel, explained the error, and requested a
                            28   stipulation allowing the defaults to be set aside. (Fransen Decl. ¶ 9). Fransen also
                            29
                                                             Motion To Set Aside Entry of Default
                            30                        (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                            Page 1
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 4 of 11 Page ID #:107



                             1   emailed copies of the proposed Answers there were intended to be filed to Plaintiff’s
                             2   counsel. (Fransen Decl. ¶ 9). On December 17, 2019, Dimuzio replied to Fransen,
                             3   appoligizing for the delayed response and asking for clarification as to the basis for
                             4   the relief requested. (Fransen Decl. ¶ 10). On December 17, 2019, Fransen emailed
                             5   Dimuzio a brief explanation of the circumstances and requested availability for a
                             6   telephone call. (Fransen Decl. ¶ 11). On December 18, 2019, Fransen emailed
                             7   Dimuzio again asking for availability to discuss the matter further. (Fransen Decl. ¶
                             8   12). On December 18, 2019, Dimuzio responded via email stating that they would
                             9   not agree to a stipulation to set aside the default, and would have availibity the next
                            10   day to meet and confer as required by Local Rule 7-3. (Fransen Decl. ¶ 13). On
                            11   December 18, 2019, Fransen sent an email to Dimuzio containing more extensive
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12   authority and legal reasoning intended to support the requested relief. (Fransen
     CORONA, CA 92883
     TEL. (951)520-9684




                            13   Decl. ¶ 14).
                            14      On December 19, 2019, Fransen and Dimuzio spoke on the phone regarding the
                            15   setting aside of the default. (Fransen Decl. ¶ 15). Following this call, Fransen sent
                            16   an email to Dimuzio confirming the telephone discussion and advising that a motion
                            17   would be filed for a hearing date as soon as permitted by Local Rule 7-3 and the
                            18   Court’s scheduling requirements, which would result in a hearing date of January
                            19   27, 2020. (Fransen Decl. ¶ 16).
                            20      II.     LEGAL ARGUMENT
                            21      A. The Court Has Authority And Discretion To Set Aside An Entry of
                            22            Default And Is To Apply Its Discretion Liberally.
                            23      “The court may set aside an entry of default for good cause, and it may set aside
                            24   a final default judgment under Rule 60(b).” Fed. Rules Civ. Proc. R. 55(c). “The
                            25   ‘good cause’ standard for setting aside an entry of default alone, not a default
                            26   judgment, is slightly more favorable to the party in default.” McManus v. Am. States
                            27   Ins. Co., 201 F.R.D. 493, 500 (C.D. Cal. 2000). Although “good cause” is not
                            28   defined within Rule 55, the grounds set forth in Rule 60(b) are generally applied,
                            29
                                                              Motion To Set Aside Entry of Default
                            30                         (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                             Page 2
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 5 of 11 Page ID #:108



                             1   albeit more liberally. Id. “…Rule 60(b) is meant to be remedial in nature and
                             2   therefore must be liberally applied…judgment by default is a drastic step
                             3   appropriate only in extreme circumstances; a case should, whenever possible, be
                             4   decided on the merits. Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984). “Put another
                             5   way, where there has been no merits decision, appropriate exercise of district court
                             6   discretion under Rule 60(b) requires that the finality interest should give way fairly
                             7   readily, to further the competing interest in reaching the merits of a dispute.” TCI
                             8   Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 696 (9th Cir. 2001).
                             9      B. The Entry Of Default Should Be Set Aside In This Case Based On
                            10         Excusable Neglect.
                            11      “On motion and just terms, the court may relieve a party or its legal
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12   representative from a final judgment, order, or proceeding for the following
     CORONA, CA 92883
     TEL. (951)520-9684




                            13   reasons…(1) mistake, inadvertence, surprise, or excusable neglect…” Fed Rules Civ
                            14   Proc R 60(b).
                            15         “To determine whether a party's failure to meet a deadline constitutes
                            16         ‘excusable neglect,’ courts must apply a four-factor equitable test,
                            17         examining: (1) the danger of prejudice to the opposing party; (2) the
                            18         length of the delay and its potential impact on the proceedings; (3) the
                            19         reason for the delay; and (4) whether the movant acted in good faith.”
                            20         Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir.
                            21         2010).
                            22   Excusable neglect includes negligence on the part of counsel. Bateman v. United
                            23   States Postal Serv., 231 F. 3d 1220, 1223-24 (9th Cir. 2000).
                            24         1. The Prejudice To Plaintiff Would Be Minimal.
                            25      Plaintiff would not be prejudiced to any significant extent if the entry of default
                            26   were set aside. The time elapsed between the entry of default (December 11, 2019)
                            27   and the hearing on this Motion (January 27, 2019), is less than two months and it is
                            28   likely that the holiday season would have resulted in periods of inactivity anyways.
                            29
                                                             Motion To Set Aside Entry of Default
                            30                        (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                            Page 3
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 6 of 11 Page ID #:109



                             1   There has not been a trial date set yet, nor has any discovery been propounded. The
                             2   only prejudice of any significance is the cost incurred by Plaintiff’s counsel in
                             3   preparing and filing the necessary paperwork to have the clerk enter a default.
                             4         2. The Length Of The Delay In Bringing This Motion Was Reasonable.
                             5      A motion to set aside a judgment pursuant to Rule 60(b)(1) must be made within
                             6   one-year after entry of the judgment. Fed Rules Civ Proc R 60(c). The Court in
                             7   Bateman v. United States Postal Serv., determined that the moving party’s motion
                             8   filed a little more than one month after the court denied his request to rescind a
                             9   summary judgment was reasonable. Bateman v. United States Postal Serv., 231
                            10   F.3d 1220, 1225 (9th Cir. 2000). Here, Fransen acted swiftly and within two days of
                            11   the entry of default. (Fransen Decl. ¶ 9). Fransen explained the cause of the delay
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12   and provided a copy of the Answer for Defendants, ready to be filed. (Fransen Decl.
     CORONA, CA 92883
     TEL. (951)520-9684




                            13   ¶ 9,11,14). After exchanging emails, a meet and confer call was held as required by
                            14   Local Rule 7-3, on December 19, 2019, eight days after the Entry of Default.
                            15   (Fransen Decl. ¶ 15). As required by Local Rule 7-3, this motion could not be filed
                            16   for seven days after the conference. The first available hearing date pursuant to the
                            17   Court’s schedule and the requirements of Local Rule 7-3 was determined to be
                            18   January 27, 2020.
                            19         3. The Reason For The Delay Is Sufficient And Reflects Good Faith.
                            20      In Batement, the Court found the moving party’s reason for the delay to be
                            21   “weak”. Id. They found he showed a lack of regard for his client’s interests and the
                            22   court’s docket by not ensuring he timely responded to a motion for summary
                            23   judgment. Id. Still, the Court concluded that his reason was sufficient because
                            24   “…there [was] no evidence that he acted with anything less than good faith. His
                            25   errors resulted from negligence and carelessness, not from deviousness or
                            26   willfulness.” Id.
                            27      Nothing was gained by delaying the filing of the Answer on behalf of the
                            28   Defendants. Fransen was out of the state on a personal vacation and did not return
                            29
                                                             Motion To Set Aside Entry of Default
                            30                        (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                            Page 4
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 7 of 11 Page ID #:110



                             1   until two days after the entry of default was entered. (Fransen Decl. ¶ 9). Fransen’s
                             2   calendar system indicated that the Answer was not due until after he returned from
                             3   his trip. (Fransen Decl. ¶ 8-9). This was based on an unfortunate, although
                             4   reasonably made error. The Notice and Acknowledgement was executed and dated
                             5   by Fransen on October 16, 2019. (Fransen Decl. ¶ 8-9). If this were the correct
                             6   date, the Answer would be due December 15, 2019.
                             7      Fransen reached out to Plaintiff’s counsel promptly after being retained and
                             8   agreed to acknowledge service so as to avoid the need for personal service.
                             9   (Fransen Decl. ¶ 3-5). Fransen maintained communication with Plaintiff’s counsel
                            10   and accommodated all scheduling requests. (Fransen Decl. ¶ 6). There was no
                            11   doubt that Defendants intended to argue this matter on the merits. Given the
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12   circumstances of the case, Defendants and counsel wanted to review the Answers
     CORONA, CA 92883
     TEL. (951)520-9684




                            13   prepared in advance thoroughly and determined that a filing on December 13, 2019
                            14   would provide ample time to do so. (Fransen Decl. ¶ 8). Unfortunately, Plaintiff
                            15   requested an entry of default the moment it was available and due to a scheduling
                            16   error, Defendants were not able to file their Answers timely.
                            17      C. This Motion Satisfies The Requirements Of Rule 55(c) and 60(b).
                            18      There are three factors that the Ninth Circuit has determined apply to Rule 55(c)
                            19   and Rule 60(b) Motions. TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 696
                            20   (9th Cir. 2001). These factors are: “…whether the defendant's culpable conduct led
                            21   to the default; whether the defendant has a meritorious defense; and whether
                            22   reopening the default judgment would prejudice the plaintiff.” Id. The prejudice to
                            23   the plaintiff is discussed supra.
                            24         1. The Entry of Default Was Not Due To Defendants’ or Their Counsel’s
                            25             Culpability.
                            26      "[A] defendant's conduct is culpable if he has received actual or constructive
                            27   notice of the filing of the action and intentionally failed to answer." Id at 697
                            28   (emphasis in original).
                            29
                                                             Motion To Set Aside Entry of Default
                            30                        (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                            Page 5
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 8 of 11 Page ID #:111



                             1
                             2          “As we have previously explained, in this context the term
                             3          "intentionally" means that a movant cannot be treated as culpable
                             4          simply for having made a conscious choice not to answer; rather, to
                             5          treat a failure to answer as culpable, the movant must have acted with
                             6          bad faith, such as an ‘intention to take advantage of the opposing party,
                             7          interfere with judicial decisionmaking, or otherwise manipulate the
                             8          legal process.’ United States v. Mesle, 615 F.3d 1085, 1092 (9th Cir.
                             9          2010).
                            10          This is a simple case of a calendaring error. An error that should not have
                            11   occurred, but nevertheless, it could not reasonably be described as taking advantage
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12   of an opposing party, interfering with judicial decisionmaking, or manipulating the
     CORONA, CA 92883
     TEL. (951)520-9684




                            13   legal process. “We have typically held that a defendant's conduct was culpable for
                            14   purposes of the [good cause] factors where there is no explanation of the default
                            15   inconsistent with a devious, deliberate, willful, or bad faith failure to respond." Id. at
                            16   1092-93 (citing TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 698). Here,
                            17   Defendants intended to timely Answer. The reason they did not was excusable
                            18   neglect.
                            19      2. The Defendants Have A Meritorious Defense.
                            20      As to the meritorious defense requirement, “…the burden on a party seeking to
                            21   vacate a default judgment is not extraordinarily heavy.” TCI Grp. Life Ins. Plan v.
                            22   Knoebber, 244 F.3d 691, 700 (9th Cir. 2001). The TCI Grp. Life Ins. Court cited to
                            23   a 10th Circuit court case as an example, parenthetically describing that …the movant
                            24   need only demonstrate facts or law showing the trial court that "a sufficient defense
                            25   is assertible". Id (citation omitted).
                            26      In the Answers attached as an exhibit to the concurrently filed declaration of
                            27   Fransen, the Defendants have responded to each allegation and plead affirmative
                            28   defenses. (Fransen Decl. ¶ 17). The Answers contain factual denials as to a majority
                            29
                                                              Motion To Set Aside Entry of Default
                            30                         (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                             Page 6
                            31
                   Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 9 of 11 Page ID #:112



                             1   of the allegations. (Fransen Decl., Exh. 17). If even a portion of these denials are
                             2   proven true, Defendants will be the prevailing party in this case. As an example, a
                             3   contention of the Complaint that is fundamental to Plaintiff’s claims is that
                             4   Defendants unlawfully obtained and used copyrightable material owned by Plaintiff.
                             5   (Fransen Decl. Exh. 1, Compl. ¶ 20). This allegation is entirely denied by
                             6   Defendants. (Fransen Decl. Exh. 13, Answers ¶ 20). The ownership of the
                             7   “iConfigurator” which is the subject of much of Plaintiffs’ Complaint is at issue by
                             8   virtue of Defendants denial of the allegation as to its ownership. (Fransen Decl.,
                             9   Exh. 1, Compl. ¶ 12, Exh. 13, Answers ¶ 12).
                            10      Legally, Plaintiff’s case faces other challenges. As alleged, Dave Johnson and
                            11   Scott Johnson are the sole shareholders of the Plaintiff (Fransen Decl. Exh. 1,
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12   Compl. ¶ 10). An exercise of corporate power “…must benefit all shareholders
     CORONA, CA 92883
     TEL. (951)520-9684




                            13   proportionately and must not conflict with the proper conduct of the corporation's
                            14   business.” Jones v. H. F. Ahmanson & Co., (1969) 1 Cal. 3d 93, 108, 81 Cal. Rptr.
                            15   592, 599. Litigation will undoutdebly involve the authority of the corporation in its
                            16   pursuit of a 50% shareholder and director.
                            17      It is further relevant, that despite multiple verbal and written requests, Plaintiff
                            18   has yet to produce business records as required by corporate bylaws and statute.
                            19   (Fransen Decl. ¶ 3). As evidenced by the communication between counsel for
                            20   Plaintiff and Defendants, this request was made multiple times, beginning as early
                            21   as June 14, 2019, prior to the lawsuit even being filed, without any production
                            22   whatsoever. (Fransen Decl. ¶ 3). These records would likely be useful to
                            23   Defendants in mounting their defense to this case.
                            24      //
                            25
                            26
                            27
                            28
                            29
                                                             Motion To Set Aside Entry of Default
                            30                        (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                            Page 7
                            31
                 Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 10 of 11 Page ID #:113



                             1      III.   CONCLUSION
                             2      The favored means of adjudicating a dispute is to have a determination based on
                             3   the merits, not an inadvertent calendaring error. The factors described herein all
                             4   support the granting of Defendants request. Defendants ask the Court to order the
                             5   entry of default set aside and allow Defendants to file their Answers.
                             6
                             7
                             8                                            FRANSEN & MOLINARO, LLP

                             9   Dated: December 30, 2019                 /s/ Nathan Fransen
                            10                                            Nathan Fransen,
                                                                          Attorney for Dave Johnson and
                            11                                            Trisha Johnson
4160 TEMESCAL CANYON #306
 FRANSEN & MOLINARO, LLP




                            12
     CORONA, CA 92883
     TEL. (951)520-9684




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                            29
                                                            Motion To Set Aside Entry of Default
                            30                       (Icon Internet Media, Inc., v. Dave Johnson, et. al.)
                                                                           Page 8
                            31
Case 8:19-cv-01579-JVS-DFM Document 26 Filed 12/30/19 Page 11 of 11 Page ID #:114
